Citation Nr: 1216972	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-21 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a lung condition, claimed as due to asbestos exposure during service.

3.  Entitlement to service connection for residuals of heat stroke and sun poisoning.  

4.  Entitlement to service connection for residuals of cervical whiplash.

5.  Entitlement to service connection for spinal nerve damage, claimed as due to blunt force trauma during service.

6.  Entitlement to service connection for temporomandibular joint disorder (TMJ).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.K.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1990 with subsequent service in the Navy Reserves and Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2009, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In September 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  Transcripts of these hearings are associated with the claims file.  At the September 2010 Travel Board hearing, the Veteran submitted additional evidence accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2011).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the issue of service connection for emphysema and a lung problem secondary to asbestos exposure.

The issues of entitlement to service connection for residuals of sun poisoning/heat stroke, cervical whiplash, spinal nerve damage, and temporomandibular joint disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the September 2010 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested to withdrawal her claim of service connection for bilateral hearing loss.  

2.  All notification and development action needed to fairly adjudicate the claim of service connection for emphysema and a lung problem secondary to asbestos exposure on appeal has been accomplished.

3.  The evidence of record does not show a competent diagnosis of emphysema or a lung condition during any period of active duty or active duty for training and there is no competent medical evidence of a diagnosis of emphysema or any other lung condition since the Veteran filed her claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of service connection for bilateral hearing loss by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

2.  The criteria for service connection for emphysema or other lung disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for bilateral hearing loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the September 2010 Travel Board hearing, the appellant has withdrawn her appeal for service connection for bilateral hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim of service connection for bilateral hearing loss and it is dismissed.

Entitlement to service connection for a lung disorder claimed as secondary to asbestos exposure

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011), redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a pre-adjudication letter dated in August 2006, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The August 2006 letter further advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including limited service treatment records from active duty and service treatment records from Naval Reserve and National Guard service, service personnel records, VA treatment records, a private treatment record and lay statements and testimony of the Veteran.

The Board acknowledges that a VA examination has not been performed regarding the claimed lung disorder.  The Board finds that a medical opinion on the question of service connection for a lung disorder is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service, or that she has any current lung disorder that may be related to her military service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Given the standard of the regulation, the Board finds that VA did not have a duty to assist that has been unmet.   

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated in the line of duty while performing active duty training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  Id.  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a);  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

In this case, the Veteran asserts that she is entitled to service connection for emphysema or a lung disorder because she was allegedly exposed to asbestos while the U.S.S. PRARIE was in dry dock.  She asserts that she was required to move large sheets of asbestos in order to redo berthing areas.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Turning to the evidence, as previously stated, the Veteran's service treatment records from active duty service are incomplete.  Out the outset, the Board notes that active duty, National Guard, and Naval Reserve service treatment records do show that the Veteran consistently reported that she was a smoker.  Upon undergoing a separation examination in February 1990, the Veteran denied any history of asthma or shortness of breath.  Clinical examination of the lungs and chest was normal.  Active duty service personnel records confirm that the Veteran served aboard the U.S.S. PRARIE and her military occupational specialty (MOS) was a boatswains mate.  However, active duty service personnel records are otherwise negative for any indication of possible asbestos exposure during active service.  

Naval Reserve treatment records dating from February 1990 to October 1993 show no complaints, findings, or diagnosis of emphysema or of any other lung condition.  Upon undergoing an enlistment examination in October 1990, the Veteran denied any respiratory complaints and clinical examination of the lungs and chest was normal.  

National Guard treatment records reveal that upon undergoing a periodic examination in November 1995, the Veteran denied any history of respiratory complaints and clinical examination of the chest and lungs was normal.  A June 1988 Annual Medical Certificate showed reported use of an over-the-counter inhaler and the Veteran reported receiving treatment for a breathing problem.  In October 1999, a chest x-ray was negative following complaints of chest pain while running.   An April 2000 Annual Medical Certificate showed that the Veteran reported a diagnosis of emphysema and that she had smoked for the last 15 years.  She reportedly smoked a half a pack of cigarettes a day which was down from 3 packs a day.  Clinical examination of the chest and lungs was normal and there was no indication of a respiratory diagnosis.  In September 2000, an Occupational Health History showed reported of exposures to occupational health hazards such as confined space operations.  She stated that she was issued protective clothing such as gloves and an oxygen breathing apparatus.  The Veteran denied taking any medications and she explicitly denied a history of lung and breathing problems.  

Post-service VA treatment records are negative for any reports, findings, complaints, or diagnosis of emphysema or any other lung or breathing problems.  Indeed, at the Formal hearing at the RO in October 2009 and at the Travel Board hearing in September 2010, the Veteran explicitly denied ever having been diagnosed with emphysema or a lung condition.  She testified that she was only claiming service connection for emphysema or a lung condition in case she was ever diagnosed with such condition due to her alleged asbestos exposure on active duty service.   

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the criteria for service connection for emphysema or a lung condition have not been met.  

The Board acknowledges the Veteran's reported diagnosis of emphysema and treatment for a breathing condition during her National Guard service.  However, there is no evidence of record showing that she has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis of a disability and as to the etiology of any such diagnosed disorder.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Moreover, most recently, at the RO and Travel Board hearings in 2009 and 2010, the Veteran denied having ever been diagnosed with emphysema or a lung disorder.  In addition, in October 1999, shortly before the Veteran's self-reported diagnosis of emphysema in April 2000, x-rays of the chest were normal.  Moreover, the Veteran denied any lung or breathing problems on a subsequent occupational health history in September 2000.  Thus, the Veteran's own assertions as to the diagnosis of a lung disability and the etiology of any such diagnosed disorder have no probative value.

Without evidence of an onset of a lung disorder in service, a continuity of pertinent symptomatology after service, or competent evidence of an association between a confirmed diagnosis of a lung disorder and the Veteran's active duty, service connection for a lung disorder is not warranted.  Of particular significance to the Board in this matter is the fact that at no time since the Veteran filed her claim for a lung disorder in July 2006 has a confirmed diagnosis of a lung disorder been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).   

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim for service connection for a lung disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a lung disorder is denied.  38 U.S.C.A §5107 (West 2002 & Supp. 2011).   


ORDER

The claim of service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for a lung disorder is denied.  


REMAND

The Veteran asserts that she is entitled to service connection for TMJ, cervical whiplash, residuals of heat stroke and sun poisoning, and spinal/pelvic neurological damage because such conditions began during her active duty service.  

Review of the record reveals that the Veteran's complete service treatment records from her active duty service dating from February 1986 to February 1990 have not been located and remain incomplete.  However, in accordance with the M21-1MR, III.iii.2.B.14.a., it does not appear that the Veteran's service treatment records have been requested from the Naval Reserve Personnel Center (NRPC) or from the Records Management Center (RMC).  Also, a March 1993 Annual Certificate of Physical Condition indicated that the Veteran's health and dental records were located at the Naval Reserve Center in Cheyenne, Wyoming.  However, it does not appear that a request for the Veteran's service treatment records has been made to that facility.  On remand, additional requests for the Veteran's service treatment records from active service dating from February 1986 to February 1990 should be completed.

Similarly, the record also reveals that the Veteran served in the Navy Reserves from February 7, 1990 to October 12, 1993 and in the Wyoming Army National Guard from October 13, 1993 to April 30, 2007 with active duty service under Title 32 U.S.C., state controlled, from November 9, 1999 to October 26, 2000.  A February 2007 National Guard Current Annual Points Statement shows that the Veteran had periods of inactive duty training (IDT) and active duty (AD) service during both Naval Reserve and National Guard Service.  However, the Board is unable to determine the exact dates of any periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  As such, additional development is necessary to determine the dates of any periods ACDUTRA and/or INACDUTRA as indicated on the February 2007 National Guard Current Annual Points Statement.  If necessary, the RO should contact the Defense Finance and Accounting Service to secure pay records to ascertain the precise dates and types of service performed by the Veteran from February 6, 1990 to April 30, 2007.

Regarding service connection for TMJ and cervical whiplash, the Veteran asserts that such conditions are the result of injuries sustained in an August 1987 motor vehicle accident that occurred in Las Vegas, New Mexico while enroot to board the U.S.S. PRAIRIE for deployment.  Upon boarding the U.S.S. PRAIRIE, the Veteran was allegedly treated with 4 days of bed rest for cervical whiplash.  The Veteran testified in October 2009 that she was diagnosed with TMJ when her jaw locked open while eating aboard the U.S.S. PRAIRIE.  

Regarding service connection for spinal and/or pelvic nerve damage, the Veteran asserts that such condition is the result of trauma sustained during active duty service from being thrown around, including up and down ladders, while aboard the U.S.S. PRAIRIE during rough seas.  Such condition is manifested by pelvic pain with radiation down her bilateral legs.  The Veteran reportedly sought treatment for pelvic pain aboard the ship, however, it was "written off as female problems."  Service treatment records show initial complaints of right-sided abdominal pain that constantly radiated to her anterior right thigh "for as long as she could remember" in November 1992.  In July 1993, a progressive history of menemetrorrhagia, dysmenorrhia and dyspaninea since childbirth in 1985 was noted.  In August 1993, conservative treatment for menemetrorrhagia, dysmenorrhia, dyspaninea and a fibroid uterus had failed and the Veteran underwent a vaginal hysterectomy due to pelvic pain.  In September 1993, pelvic pain had completely resolved.  In June 1999, there was notation that the Veteran was receiving trigger point injections for pelvic pain following childbirth.  In March 2000, a diagnostic laparoscopy due to a 6 year history of chronic and worsening pelvic pain of unknown etiology revealed adhesive disease, pelvic congestion, and paratubal cyst.  A March 2003 diagnostic impression also questioned a diagnosis of fibromyalgia.  In May 2000, it was noted that mild pain returned on a fairly constant basis.  In June 2000, chronic pelvic pain secondary to adhesions was noted.  In March 2003, the Veteran indicated that in June 2002, a spinal cord stimulator was implanted due to nerve damage.  She also indicated that she had her right ovary removed 6 months prior.  In June 2003, the Veteran was placed on a temporary limited physical profile secondary to back pain, status-post implantation of a spinal cord stimulator.  

Regarding sun poisoning/heat stroke, the Veteran asserts that she first suffered such condition while in boot camp in Orlando, Florida.  Thereafter, the Veteran asserts, and National Guard treatment records confirm, that she suffered a 1st degree sunburn on 20 percent of her body which was diagnosed as possible sun poisoning and heat intolerance while on active duty during National Guard service in Panama under Title 32 U.S.C.  ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of Title 32 U.S.C.A., or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2011).  The Veteran asserts that she currently suffers from residuals of heat stroke during service to include heat intolerance.  Post-service VA treatment records show a history of heat stroke.  As such, the evidence indicates that the Veteran may have a current disability associated with injury sustained during ACDUTRA.  In light of the foregoing, the Board finds that further development is needed in order to make a decision in this case, to include a medical examination and opinion to determine the nature and etiology of any residuals of heat stroke.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Finally, the Board notes that the record indicates that there may be outstanding VA and private treatment records pertaining to the conditions remaining on appeal.  Specifically, the Veteran has testified that she has received treatment for the conditions on appeal at a VA treatment facility in Denver Colorado and in Cheyenne, Wyoming.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, the Veteran's testimony indicated that surgical treatment was received at "BSA" hospital for the implantation and revision of her spinal stimulator implant in 2002 and 2008.  Similarly, an April 2008 VA treatment note reveals that private treatment was provided for the conditions on appeal by Dr. Williamson, Dr. Benjamin Leeah, Dr. Ron Rankin and Dr. Pathapati.  Such records should be obtained on remand.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Defense Finance and Accounting Service, Military Pay, to determine whether the Veteran was receiving any type of military pay from February 7, 1990 to April 30, 2007.  If so, the types, amount, dates of payment, and the basis for such payment must be determined.  Thereafter, the exact dates of any period of ACDUTRA and INACDUTRA should be determined.  If the RO/AMC cannot locate the pay records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond. 

2.  Request the Veteran's active duty service treatment records dating from February 1986 to February 1990 from the Naval Personnel Records Center, the Records Management Center, and the Naval Reserve Center in Cheyenne, Wyoming.  If the RO/AMC cannot locate the requested records, the RO/AMC must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain them would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond. 

3.  The AMC/RO should send the Veteran a letter requesting that she provide sufficient information and authorization to enable it to obtain any additional evidence pertinent to her claims on appeal that is not currently of record.  The AMC/RO should specifically request that she provide sufficient information and authorization to obtain all medical records from Dr. Williamson, Dr. Benjamin Leeah, Dr. Ron Rankin and Dr. Pathapati as referenced by the Veteran in an April 2008 VA treatment note.  In addition, any surgical reports from "BSA" hospital pertaining to the initial June 2002 implantation and the 2008 revision of the Veteran's spine stimulator implant should also be requested and obtained.  If, in the alternative, the Veteran wants to obtain and submit these records, she may do so.  Records from any other treating personnel should also be requested, to include records of treatment over the years.  Appellant should provide information in identifying and obtaining these records as needed.  To the extent she does not cooperate, it will be taken to mean the records cannot be obtained and the matters will be decided on the evidence on file.  The claims folder should contain documentation of all attempts made to obtain records.

In addition, request VA treatment records pertaining to the Veteran, if any, from the VA Eastern Colorado Health Care System, the Cheyenne VAMC in Wyoming, and updated treatment records, if any, from the Amarillo VAMC dating since November 2009.

4.  After completion of the above development, schedule the Veteran for a VA examination within the appropriate specialty to determine if the Veteran has any currently diagnosed disabilities residual of her in-service heat stroke(s).  All tests and studies deemed necessary should be accomplished and clinical findings should be reported in detail.  The claims folder must be made available to the examiner for review before the examination.  The examiner must review the entire claims file to include service treatment records and lay evidence (statements) provided by the Veteran. 

The examiner should list all current diagnoses manifested by the Veteran pertaining to her claimed residuals of heat stroke, to include any heat intolerance with associated symptoms of an increased heart rate, dizziness and a decrease in sweating. 

For each identified diagnosis, the examiner should render an opinion as to whether any currently diagnosed disorder is at least as likely as not related to the Veteran's in-service heat stroke.  

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide clear rationale for his or her opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved. 

5.  The RO/AMC should review the examination report to ensure that it is in complete compliance with this remand.  If deficient in any manner, the RO/AMC must implement corrective procedures at once.

6.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues remaining on appeal.  All applicable laws, regulations, and theories of entitlement should be considered.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


